DETAILED ACTION

Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

 				Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 5-10, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2782009) in view of Ramsaur (USP 2288598) in further view of Ohata et al. (USPG 5832993) hereinafter referred to as Rippingille, Ramsaur and Ohata.
	 Regarding Claim 1, Rippingille discloses a heat exchanger configured to improve air flow, comprising:
	an intercooler core (shown in figure 1, wherein the core is composed of passages (14 and 16)) comprising a multiplicity of air flow passageways (16) and a multiplicity of charge flow passageways (14) that share an interspersed, alternating arrangement (shown in figure 1) such that ambient air flow (col. 2 ll. 67-68) through the multiplicity of air flow passageways (16) and a charge flow (col. 2 ll. 65) through the multiplicity of charge flow passageways (14) are separated (shown in figures 1-2); 
	a first contoured end tank (18 and 20) attached to a fluid inlet side of the intercooler core (shown in figure 1, wherein the inlet header (18) is situated on the right side of the heat exchanger), the first contoured end tank (18 and 20) comprising a fluid inlet (20) configured to receive the charge flow (shown in figure 1) and having an annular perimeter shape (shown in figure 1, wherein the fitting (20) has a circular shape) that transitions to a perimeter shape of the intercooler core (shown in figure 1, wherein the fitting (20) transitions to the inlet header (18) that is joined to the stacked passageways); 

	a multiplicity of fluid inlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) disposed on the fluid inlet side of the intercooler core (shown in figure 1, adjacent the inlet header (18), wherein the partitions that are adjacent the inlet and outlet headers (18 and 24) are on the core) between adjacent of the multiplicity of charge flow passageways (shown in figure 1), wherein each of the multiplicity of fluid inlet side partitions has a shape (shown in figure 1),
	wherein each of the first shapes of each of the multiplicity of fluid inlet side partitions of each of the multiplicity of charge flow passageways has a first edge that is substantially coplanar to each of the other first edges (shown in figure 1, wherein the edges of the respective sealing plates (54) that join the top and front surface are aligned) of the other first shapes of each of the multiplicity of fluid inlet side partitions of 
	a multiplicity of fluid outlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60, wherein the sides of passages (16) are sealed on both ends of the heat exchanger core in order to contain said passages (16)) disposed on the fluid outlet side (the partitions that are adjacent the inlet and outlet headers (18 and 24) are on the core) of the intercooler core (shown in figure 1, wherein the cooler side of the heat exchanger is situated on the outlet side, as the fluid entering the inlet header (18) has been cooled as it passes through the heat exchanger) between adjacent of the multiplicity of charge flow passageways (14), wherein each of the multiplicity of fluid outlet side partitions has a second shape configured to direct the charge from the multiplicity of charge flow passageways into the second contoured end tank (shown in figure 1, wherein the fluid flowing out of the discharge header (24) is guided into the fitting (26) as the sealing plates (54) block fluid flow from returning through the heat exchanger core), wherein each of the second shapes of each of the multiplicity of fluid outlet side partitions of each of the multiplicity of charge flow passageways has a second edge (each respective sealing plate (54) adjacent the header (24) has an edge that joins the top and front surface of said sealing plate (54)) that is substantially 
wherein a fin configuration (60 and 62) is disposed within each of the multiplicity of air flow passageways (16, shown in figure 1) and each (56) of the multiplicity of charge flow passageways (14).
Although Rippingille discloses a multiplicity of fluid inlet side partitions and fluid outlet side partitions, Rippingille fails to disclose a multiplicity of fluid inlet side partitions are disposed on an exterior of the fluid inlet side of the intercooler and a multiplicity of cool fluid outlet side partitions are disposed on an exterior of the fluid outlet side of the intercooler core.
Ramsaur, also drawn to a cross flow heat exchanger having alternating passageways, teaches a multiplicity of fluid inlet side partitions (49, shown in figure 3 as being situated on the left side of the heat exchanger) are disposed on an exterior of the fluid inlet side of the core (shown in figure 3) and a multiplicity of fluid outlet side partitions (49, shown in figure 3 as being situated on the right side of the heat exchanger) are disposed on an exterior of the fluid outlet side of the core (shown in figure 3).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with a multiplicity of fluid inlet side partitions being 
Although Rippingille discloses each of the multiplicity of fluid inlet and outlet side partitions has a shape (as shown in figure 1, see also, “The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60), Rippingille fails to disclose each of the multiplicity of fluid inlet side partitions and fluid outlet side partitions has a first and second tapered, curved shape, the first tapered, curved shape provides leading edges into the charge flow passageways, wherein each first edge comprises a first vertex of each of the first tapered, curved shapes of each of the multiplicity of charge flow passageways that extends a first distance from the first vertex to the fluid inlet, and wherein each second edge comprises a second vertex of each of the second tapered, curved shapes of each of the multiplicity of charge flow passageways that extends a second distance from the second vertex to the fluid inlet and wherein the first distance from each of the first vertexes to the fluid inlet is less than the second distance from each of the second vertexes to the fluid inlet,


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Vertex)][AltContent: arrow][AltContent: textbox (First Vertex)][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    262
    732
    media_image1.png
    Greyscale

[AltContent: textbox (First Distance)]
[AltContent: textbox (Second Distance)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Third Distance)]

Ohata Figure 9
Application 14 Atty. Docket No. 101525-0017P2
Because of the arcuate surfaces 15e, 15f and the arcuate ends 13a, 13b, each of the inlet and outlet ports of each of the fluid passages 16 is vertically and horizontally spread to reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16.  Heat is transferred between the air introduced into the room and the air discharged from the room while they are flowing through the fluid passages 16”, col. 7 ll. 11-18, wherein the tubes are shown to have a curved leading edge to introduce air within the channel), 
wherein each first edge (shown in figure 6, being the top front edge of the end wall (15, associated with arcuate surface (15e)) comprises a first vertex (shown in annotated figure 9) of each of the first tapered, curved shapes of each of the multiplicity of charge flow passageways (shown in figure 6, wherein the top front edge of the end wall (15) contains a vertex along the length of said edge) that extends a first distance from the first vertex to the fluid inlet (shown in annotated figure 9), and wherein each second edge (shown in figure 6, being the top front edge of the end wall (15, associated with arcuate surface (15f)) comprises a second vertex (shown in annotated figure 9) of each of the second tapered, curved shapes of each of the multiplicity of charge flow passageways that extends a second distance (shown in annotated figure 9) from the second vertex to the fluid inlet and wherein the first distance from each of the first vertexes to the fluid inlet is less than the second distance from each of the second vertexes to the fluid inlet (shown in annotated figure 9),

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with the limitations displayed above, as taught by Ohata, the motivation being to “reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16”.
Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding, “intercooler”, “configured to improve air flow to a turbocharger of a motor vehicle”, limitations, the invention as taught by Rippingille is deemed fully capable of performing such function. Rippingille comprises a heat exchanger with partitions that are capable of guiding fluid, such as fluid through an intercooler. Therefore, the claim limitations are met by the combination of the references put forth in this action.
 	Regarding Claim 3, Rippingille further discloses the first contoured end tank (18 and 20) and the second contoured end tank (24 and 26) comprise rounded internal surfaces (shown in figure 1, wherein the internal surfaces of the end tanks are rounded).  
	Regarding Claim 5, Rippingille further discloses the fin configurations within the multiplicity of air flow passageways extending from a front of the intercooler core to a rear of the intercooler core (shown in figures 1-2), and wherein the fin configurations within the multiplicity of charge flow passageways extend from the fluid inlet side to the fluid outlet side of the intercooler core (shown in figure 1, “Each passage 14 has provided therein a heat absorbing element 56 of substantially sinuous construction, which may be secured in intimate contact with the sides of plates 10 and 12 defining said passage”, col. 2 ll. 60-64).  
Regarding Claim 6, Rippingille further discloses the fin configurations (60 and 62) disposed within the multiplicity of air flow passageways (16) each comprises a sinusoidal cross-sectional shape (shown in figures 1-2).  
Regarding Claim 7, Rippingille further discloses the fin configurations (56) disposed within the multiplicity of charge flow passageways (14) each comprises a sinusoidal cross-sectional shape (shown in figures 1-2).  
Regarding Claim 8, Rippingille further discloses the fin configurations (60 and 62) disposed within the multiplicity of air flow passageways (16) each comprises a first cross-sectional shape (shown in figure 2) and the fin configurations (56) disposed within the multiplicity of charge flow passageways (14) each comprises a second cross-sectional shape (shown in figure 2) which is different than the first cross-sectional shape (shown in figure 2). Application 15 Atty. Docket No. 101525-0017P2  
Regarding Claim 9, Rippingille further discloses the fin configurations (60 and 62) disposed within the multiplicity of air flow passageways (16) each comprises a first density (defined by Merriam Webster as “the average number of individuals or units per space unit”, shown in figure 2, as being two fin sets) and the fin configurations (56) disposed within the multiplicity of charge flow passageways (14) each comprises a second density (defined by Merriam Webster as “the average number of individuals or units per space unit”, shown in figure 2, as being one fin set). 
Regarding Claim 10, Rippingille further discloses a multiplicity of separating bars (“The sides of passages 14 extending between inlet and outlet headers 18 and 24 are closed by sealing plates 52 which may be secured to plates 10 and 12 by welding or by any other suitable means”, col. 2 ll. 53-56) are disposed on the front and rear sides of the intercooler core (shown in figures 1 and 2) between adjacent of the multiplicity of air flow passageways (16) and configured to prevent fluid communication between the 
Regarding Claim 13, Rippingille further discloses multiplicity of fluid inlet side partitions are sealed to the intercooler core so as to prevent the charge flow from entering the air flow passageways (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60).  
Regarding Claim 15, Ohata further teaches the first tapered, curved shape of the multiplicity of fluid inlet side partitions (shown in figure 9, as being the left side edge having the rounded hemispherical cross sectional shape) has a narrower tapering (shown in figure 9, wherein the left side taper has a lesser width than the right side taper) than the second tapered, curved shape of the multiplicity of fluid outlet side partitions (shown in figure 9, as being the right side edge having the tapered curved cross sectional shape).  
Regarding Claim 16, Rippingille further discloses the multiplicity of fluid outlet side partitions are sealed to the intercooler core so as to prevent the charge flow from entering the air flow passageways (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60).  
Regarding Claim 17, Rippingille further discloses a heat exchanger configured to improve air flow, comprising: Applic tion 16 Atty. Docket No. 101525-0017P2 

a first end tank (18 and 20) sealed to a fluid inlet side of the intercooler core (22, shown in figure 1, “The inlet header 18 is welded or otherwise secured at the sides thereof to the relatively flat horizontal and vertical members 30 and 32 which form the portion of the framework 8 surrounding the inlet end 22 of heat exchanger 6”, col. 2 ll. 34-38, wherein the heated fluid enters through the inlet header (18)) and configured to conduct the charge flow received at a fluid inlet (20) to the intercooler core (shown in figure 1); 
a second end tank (24 and 26) sealed to a fluid outlet side of the intercooler core (28, “Header 24 is similarly secured to the, substantially horizontal and vertical frame members 30 and 32 secured to the outlet or discharge end 28 of heat exchanger 6”, col. 2 ll. 45-48, wherein the cooled fluid discharges through the outlet header (24)) and configured to conduct the charge flow from the intercooler core to a fluid outlet (26); 
a multiplicity of fluid inlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) disposed on the fluid inlet side (22, the partitions that are adjacent the inlet and outlet headers (18 and 24) are on the inlet side of the core) of the intercooler core (shown in figure 1) between adjacent of the charge flow passageways (14, shown in figure 1); wherein each of the multiplicity of fluid inlet side partitions has a shape configured to direct the charge flow from the first end tank into the multiplicity of charge flow passageways (shown in figure 1, wherein the fluid flowing through the inlet header is guided into the passages (14) by the sealing plates (54) as the sealing plates (54) block fluid flow), wherein each of the first shapes comprises a first edge that is substantially coplanar to each of the other first edges (shown in figure 1, wherein the edges of the respective sealing plate (54) that joins the top and front surface are aligned) of the other first shapes, 
	a multiplicity of fluid outlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) disposed on the fluid outlet side (28, the partitions that are adjacent the inlet and outlet headers (18 and 24) are on the fluid outlet side of the core) of the intercooler core (shown in figure 1) between adjacent of the charge flow passageways (see above annotated wherein the sides of flow passages (16) are bounded on both ends of the heat exchanger), wherein each of the multiplicity of fluid outlet side partitions has a second shape configured to direct the charge from the multiplicity of charge flow passageways into the second end tank (shown in figure 1, wherein the fluid flowing out of the discharge header (24) is guided into the fitting (26) as the sealing plates (54) block fluid flow from returning through the heat exchanger 
wherein a fin configuration (60 and 62) is disposed within each of the multiplicity of air flow passageways (16, shown in figure 1) and each (56) of the multiplicity of charge flow passageways (14). Application 14 Atty. Docket No. 101525-0017P2  Application 14 Atty. Docket No. 101525-0017P2  
Although Rippingille discloses a multiplicity of fluid inlet side partitions and fluid outlet side partitions, Rippingille fails to disclose a multiplicity of fluid inlet side partitions are disposed on an exterior of the fluid inlet side of the intercooler and a multiplicity of fluid outlet side partitions are disposed on an exterior of the fluid outlet side of the intercooler core.
Ramsaur, also drawn to a cross flow heat exchanger having alternating passageways, teaches a multiplicity of fluid inlet side partitions (49, shown in figure 3 as being situated on the left side of the heat exchanger) are disposed on an exterior of the fluid inlet side of the core (shown in figure 3) and a multiplicity of fluid outlet side partitions (49, shown in figure 3 as being situated on the right side of the heat exchanger) are disposed on an exterior of the fluid outlet side of the core (shown in figure 3).

Although Rippingille discloses each of the multiplicity of fluid inlet and outlet side partitions has a shape (as shown in figure 1, see also, “The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60), Rippingille fails to disclose each of the multiplicity of fluid inlet side partitions and fluid outlet side partitions has a first and second tapered, curved shape, the first tapered, curved shape provides leading edges into the charge flow passageways, wherein each first edge comprises a first vertex that extends a first distance from the first vertex of each first tapered, curved shape of each charge flow passageway to the fluid inlet, and wherein each second edge comprises a second vertex that extends a second distance from the second vertex of each second tapered, curved shape of each charge flow passageway to the fluid inlet, and wherein the first distance from each of the first vertexes to the fluid inlet is less than the second distance from each of the second vertexes to the fluid inlet,

	Ohata teaches each of the multiplicity of fluid inlet side partitions has a first tapered, curved shape (15e) and fluid outlet side partitions has a second tapered, curved shape (15f) and the first tapered, curved shape provides leading edges into the charge flow passageways (“Because of the arcuate surfaces 15e, 15f and the arcuate ends 13a, 13b, each of the inlet and outlet ports of each of the fluid passages 16 is vertically and horizontally spread to reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16.  Heat is transferred between the air introduced into the room and the air discharged from the room while they are flowing through the fluid passages 16”, col. 7 ll. 11-18, wherein the tubes are shown to have a curved leading edge to introduce air within the channel), 
	wherein each first edge (shown in figure 6, being the top front edge of the end wall (15, associated with arcuate surface (15e)) comprises a first vertex (shown in annotated figure 9) that extends a first distance from the first vertex of each first tapered, curved shape of each charge flow passageway to the fluid inlet (shown in annotated figure 9), and wherein each second edge (shown in figure 6, being the top front edge of the end wall (15, associated with arcuate surface (15f)) comprises a second vertex (shown in annotated figure 9) that extends a second distance (shown in annotated figure 9) from the second vertex of each second tapered, curved shape of 
wherein each of the multiplicity of fluid inlet/outlet side partitions comprises a third distance (shown in annotated figure 9, being the distance from the annotated “First Vertex” to the annotated “Second Vertex” in the cross section) that extends from each of the first vertexes to each of the second vertexes for each of the multiplicity of fluid inlet/outlet side partitions (shown in annotated figure 9), and wherein the third distance of one of the multiplicity of fluid inlet/outlet side partitions is equal to the third distance of the remaining other multiplicity of fluid inlet/outlet side partitions (shown in annotated figure 9, wherein for any cross section of the heat exchanger any respective pair of inlet/outlet partitions will have the same separating distance as any other pair of inlet/outlet partitions as the aforementioned inlet/outlet partitions are aligned, see figures 6 and 9). It is noted that Rippingille discloses the charge flow passageways and the fluid inlet and fluid outlet side partitions being aligned and guiding the flow between the charge flow passageways while Ohata teaches that it is known to provide a tapered and curved surface when supplying airflow into a passage for reduced flow resistance, wherein the aforementioned surface provides a leading edge.
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with the limitations displayed above, as taught by Ohata, the motivation being to “reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16”.
“[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 17 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding, “intercooler”, “configured to improve air flow to a turbocharger”, limitations, the invention as taught by Rippingille is deemed fully capable of performing such function. Rippingille comprises a heat exchanger with partitions that are capable of guiding fluid, such as fluid through an intercooler. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 18, Rippingille further discloses each of the multiplicity of the fluid inlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) is configured with a first tapered, curved shape (as previously taught by Ohata in the rejection of Claim 17) configured to direct the charge flow from the first end tank into the charge flow passageways (a modified Rippingille having the partitions containing the tapered, curved cross sectional shape, as taught by Ohata, teaches the flow of fluid being directed into the passages as explicitly disclosed in Ohata, see at least figures 6 and 9), and wherein 
each of the multiplicity of the fluid outlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) is configured with a first tapered, curved shape (as previously taught by Ohata in the rejection of Claim 17) configured to direct the charge from the charge flow passageways into the second end tank (a modified Rippingille having the partitions containing the tapered, curved cross sectional shape, as taught by Ohata, teaches the flow of fluid being directed out of the passages as explicitly disclosed in Ohata, see at least figures 6 and 9).  
Regarding Claim 19, Ohata further teaches the first tapered, curved shape (15e) and the second tapered, curved shape (15f) are configured to promote laminar (“Because of the arcuate surfaces 15e, 15f and the arcuate ends 13a, 13b, each of the inlet and outlet ports of each of the fluid passages 16 is vertically and horizontally spread to reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16.  Heat is transferred between the air introduced into the room and the air discharged from the room while they are flowing through the fluid passages 16”, col. 7 ll. 11-18) flow (shown in figures 6 and 9, wherein the curved edges of the tube allow for the fluid flow to be directed into and out of the fluid passageways). It is noted that Rippingille discloses the charge flow passageways and the fluid inlet side partitions between the charge flow passageways and Ohata teaches that it is known to provide a tapered, curved shape when supplying and dispersing air flow relative to a passage for reduced flow resistance.
Regarding Claim 19, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not configured to promote laminar flow” limitations, the invention as taught by Rippingille is deemed fully capable of performing such function. Rippingille comprises fluid inlet side partitions having a shape that are capable of promoting laminar flow into the charge flow passageways. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 20, Rippingille further discloses the first end tank (18 and 20) comprises a perimeter shape configured to seal the inlet side of the intercooler core (shown in figure 1, wherein the header (18) is sealed to the core on the inlet side of the heat exchanger) and transitions to an annular perimeter shape of the fluid inlet (20, shown in figure 1, wherein the fitting (20) is attached to the header (18) and has a circular cross section), and wherein the second end tank (24 and 26) comprises a perimeter shape configured to seal the outlet side of the intercooler core (shown in figure 1, wherein the header (24) is sealed to the core on the discharge side of the heat exchanger) and transitions to an annular perimeter shape of the fluid outlet (26, shown in figure 1, wherein the fitting (26) is attached to the header (24) and has a circular cross section).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2782009) in view of Ramsaur (USP 2288598) in further view of Ohata et al. (USPG 5832993) as applied to Claims 1, 3, 5-10, 13 and 15-20, and further in view of Kadle et al. (USP 5172753), hereinafter referred to as Kadle.
 Regarding Claim 2, although Rippingille discloses the fluid inlet (20) and the fluid outlet (26), Rippingille fails to disclose the inlet and the outlet are each configured to mate with intercooler piping.  
Kadle, teaches an inlet (shown in figures 1 and 3) and an outlet (shown in figures 1 and 3) are each configured to mate with piping (piping configuration is shown in figure 1).  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with the inlet and the outlet being configured to mate with intercooler piping, as taught by shown in figures 1 and 3, the motivation being to cool fluid emanating from a turbo charger in order to reduce expansion and therefore increase efficiency of said turbocharger.         
Additionally, a recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding, “are configured to mate with intercooler piping” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2782009) in view of Ramsaur (USP 2288598) in further view of Ohata et al. (USPG 5832993) as applied to Claims 1, 3, 5-10, 13 and 15-20, and further in view of Friedrich (Translation of French Patent Document FR 2079333A1) hereinafter referred to as Friedrich.
	 Regarding Claim 4, although Rippingille discloses the first contoured end tank (18 and 20) and the second contoured end tank (24 and 26) are each formed (shown in figure 1, wherein the heat exchanger is welded) and the intercooler (see rejection of Claim 1), a modified Rippingille fails to disclose the end tanks are formed of a single piece of material so as to promote smooth air flow.  
 	Friedrich, also drawn to a heat exchanger, teaches an end tank is formed of a single piece of material so as to promote smooth air flow (shown in figure 1, wherein the spherical cap (4) and the fluid connection portion opposite the heat exchanger (6) are one singular piece).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with end tanks being formed of a single piece of material so as to promote smooth air flow, as taught by Friedrich, the motivation being to minimize assembly time with multiple components or to minimize joints that are prone to be the first failure points in a heat exchanger exposed to high pressure and high temperature cycles.         
In product-by-process claims, as in Claim 4, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The combination of previous references meets the structural 4, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “formed of a single piece of material so as to promote smooth air flow” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 4, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 4 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “so as to promote smooth air flow within the intercooler” limitations, the invention as taught by Rippingille is deemed fully capable of performing such function. Rippingille comprises a heat exchanger with smooth internal surfaces that are capable of promoting smooth air flow within the intercooler. Therefore, the claim limitations are met by the combination of the references put forth in this action.

Response to Arguments
On Page 9 of the Arguments the Applicant states, “The Office Action suggests that Ohata purportedly teaches a first and second distance, however, the reference is silent with respect to each partition having equal third distances as claimed. That is, Ohata purportedly teaches a heat-exchange element that has a circular configuration - and not rectangular as claimed - as such the distances between the first and second
distances (i.e., the third distances) vary in distances due to its circular configuration.” The Examiner respectfully disagrees. The amendment states, “each of the multiplicity of fluid inlet/outlet side partitions comprises a third distance that extends from each of the first vertexes to each of the second vertexes for each of the multiplicity of fluid inlet/outlet side partitions and wherein the third distance of one of the multiplicity of fluid inlet/outlet side partitions is equal to the third distance of the remaining other multiplicity of fluid inlet/outlet side partitions”, (underline for emphasis), wherein Ohata explicitly discloses the aforementioned limitations. The inlet/outlet side partitions of Ohata comprise a third distance, wherein the claim does not proffer this distance is constant or that the inlet/outlet side partitions contain only a single third distance. As shown in figure 9 of Ohata, at any given cross section the third distance between the aligned first and second vertexes will be equal as the inlet/outlet side partitions are equally spaced from another. It is further noted that a rectangular configuration of the partitions is disclosed in the primary reference (Rippingille), wherein Ohata teaches the curved shape of the partition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PAUL ALVARE/Primary Examiner, Art Unit 3763